Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Allowable Subject Matter
Claims 1, 8, 9, 23, 29, 30, and 32-39 allowed.
	Response to Amendment
The amendment filed 8/10/2022 has been entered. Claims 1, 8, 9, and 23-31 remain pending in the application.  Claims 2-7 and 10-22 are canceled.  Claims 32-39 have been added.
Response to Arguments
Applicant’s arguments regarding the rejection of Claim 1, see Page 11, line 25 through Page 12, line 21 filed 8/16/2022, with respect to Claims 1, 8, 9, 23, 29, and 30 have been fully considered and are persuasive.  The rejection under U.S.C 103 of Claims 1, 8, 9, 29, and 30  has been withdrawn.  While examiner disagrees with the applicant’s assertion that the UAV taught by the Kim reference would have no motivation to move its end affector arms in unison (see response to the arguments regarding Claim 24 below for detail), examiner agrees with the applicant’s argument that the disparate 
Applicant's arguments regarding the rejection of Claim 24, filed 8/16/2022 have been fully considered but they are not persuasive. The argument is moot as it is not based on the claims as examined in the office action mailed 8/10/2022 but rather on the amended claims submitted 8/16/2022. The applicant’s cited limitations to argue against the rejection, such as “(d) lowering the plurality of tools in unison;” are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. See updated rejection of the claims below.
Regarding the amended claims, applicant alleges that the inclusion of limitations in which the UAV multitool is “configured such that all arms may be configured in unison to raise all tools in unison” excludes the Kim reference, and all other applied reference, from reading on said limitations.  Specifically, applicant states that the UAV of the Kim reference would have no motivation to perform such actions due to the arrangement of its functional arms and their independent control capabilities.  However, the examiner respectfully disagrees for two reasons:  Firstly, the structure of the UAV taught by Kim is capable of performing this action, and while the applicant cites an intended use of the tool arms, the structure of Kim is capable of performing the action of extending and retracting in unison.  Secondly, the UAV of the Kim refence does have motivation to extend and retract all arms in unison.  As taught in paragraph 42, some of the arms are provided with a position fixing means to hold the drone in place “Referring back to FIGS. 1 and 2 , the cleaning drone aircraft according to an embodiment of the present invention includes a fixed support 134a extending from a circumferential surface of the upper extension rod 157a, and one end of the fixed support. It is provided with a position fixing means (134b)” As the arms may be either tools or attachment points, the system of Kim is capable of and motivated extend and retract all arms in unison)”  As some of the arms are used for this purpose, a motivation exists to extend and retract all arms in unison as the UAV must ensure its secure fixing to the surface as it begins the work process.  Therefore, the previous rejection of Claim 24 under U.S.C is considered correct, and the claim as amended is also rejected under U.S.C 103.  See updated rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434), Badger (US 20190338759), and Laditka (US 4603999), herein after referred to as Kim, Bevins, Badger, and Laditka respectively.
Regarding Claim 24, Kim teaches:
an unmanned aerial vehicle equipped with a multi-tool module comprising a rotatable hub, ([Fig 1] [Fig 2, Item 157] [0036] “The lower extension rod 157b of the extension rod 157 rotates with respect to the main body 120 about the axial direction independently with respect to the upper extension rod 157a based on the connection boundary surface 157c in one direction of the drone flying vehicle. A cleaning tool unit corresponding to can be selected.")
a plurality of arms having respective first ends ... coupled to the hub, ([Fig 1] [0028] “"The drone flying vehicle according to an embodiment of the present invention includes at least one brush support 131 extending from the circumferential surface of the lower extension rod 157b and a cleaning tool part 132a disposed at an end of each brush support 131 . , 132b, 132c, 132d, 132f).")
a plurality of tools mounted to respective second ends of respective arms of the plurality of arms, ([Fig 1, Item 132])
(a) flying the unmanned aerial vehicle toward a structure to be repaired with the multi-tool module being carried by the unmanned aerial vehicle; ([[Figs 6-8, wherein W is the area of work being flown towards] [0051] “In this case, as the center of gravity of the drone moves in the direction toward the structure, the entire drone moves while tilting in the direction toward the structure, such as the outer wall of the building, and moves in the direction toward the structure by its own weight.”)
(c) rotating the hub until a first tool of the plurality of tools overlies the area on the surface of the structure; ([0020] “In addition, according to the drone flying system according to the present invention, a plurality of cleaning tool parts are extended to a predetermined position while maintaining the flight direction of the vehicle by having various types of brushes and rotating the installed extension rod to selectively use various brushes This makes it possible, and the approach angle of the cleaning brush can be adjusted”)
(d) lowering the plurality of tools in unison; ([0042] “Referring back to FIGS. 1 and 2 , the cleaning drone aircraft according to an embodiment of the present invention includes a fixed support 134a extending from a circumferential surface of the upper extension rod 157a, and one end of the fixed support. It is provided with a position fixing means (134b)” As the arms may be either tools or attachment points, the system of Kim is capable of and motivated extend and retract all arms in unison) 
(e) using the first tool of the plurality of tools to perform a first repair operation on the area on the surface of the structure; ([0020] “In addition, according to the drone flying system according to the present invention, a plurality of cleaning tool parts are extended to a predetermined position while maintaining the flight direction of the vehicle by having various types of brushes and rotating the installed extension rod to selectively use various brushes This makes it possible, and the approach angle of the cleaning brush can be adjusted”)
(f) raising the plurality of tools in unison ([0042] “Referring back to FIGS. 1 and 2 , the cleaning drone aircraft according to an embodiment of the present invention includes a fixed support 134a extending from a circumferential surface of the upper extension rod 157a, and one end of the fixed support. It is provided with a position fixing means (134b)” As the arms may be either tools or attachment points, the system of Kim is capable of and motivated extend and retract all arms in unison)
(h) lowering the plurality of tools in unison; ([0042] “Referring back to FIGS. 1 and 2 , the cleaning drone aircraft according to an embodiment of the present invention includes a fixed support 134a extending from a circumferential surface of the upper extension rod 157a, and one end of the fixed support. It is provided with a position fixing means (134b)” As the arms may be either tools or attachment points, the system of Kim is capable of and motivated extend and retract all arms in unison)
 (j) raising the plurality of tools in unison, ([0042] “Referring back to FIGS. 1 and 2 , the cleaning drone aircraft according to an embodiment of the present invention includes a fixed support 134a extending from a circumferential surface of the upper extension rod 157a, and one end of the fixed support. It is provided with a position fixing means (134b)” As the arms may be either tools or attachment points, the system of Kim is capable of and motivated extend and retract all arms in unison)
Kim does not explicitly teach:
… pivotably coupled…
(b) landing the unmanned aerial vehicle on a surface of the structure near an area on the surface of the structure having the anomaly;
(e) rotating the hub until a second tool of the plurality of tools overlies the area on the surface of the structure;
and (f) using the second tool of the plurality of tools to perform a second repair operation on the area on the surface of the structure,
wherein steps (c) through (f) are performed while the unmanned aerial vehicle is parked on the surface of the structure.
In the same field of endeavor, Bevins teaches:
…pivotably coupled to the hub… ([Fig 23, Item 620] [Fig 24] [0104] "An articulating end effector 616 with grasping tool 618 extends from a multi-axial swivel 620 in a manner similar to discussed above in FIG. 22. This forms a power tool which is protected as discussed above, and may be switched out as required.")
	The above pieces of prior art are considered analogous as they both represent inventions in the tool-equipped UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate pivotable arm connection, as taught by Bevins to support and provide operation to a grasping tool which picks up the tools to be used by the UAV [0099]. Motivation to combine Bevins with Kim to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
In the same field of endeavor, Badger teaches:
(b) landing the unmanned aerial vehicle on a surface of the structure near an area on the surface of the structure having the anomaly; ([0045] "The UAV 92 may be remotely operated from the ground near the base of the tower 12 so that the repair system 40 may be positioned on the wind turbine blade 22 without the need for a crane or a scaffold. The UAV 92 may be particularly useful for the wind turbine blade 22 that is parked in a horizontal position as is shown in FIGS. 1 and 3A. The UAV 92 may simply land the repair system 40 on a horizontally disposed leading edge 24 of the wind turbine blade 22." [0046] "Once a repair is completed, as is described above, the UAV 92 may be utilized to move the repair system 40 to another location on the wind turbine blade 22, to move the repair system 40 onto another wind turbine blade 22 of the wind turbine 10, or to remove the repair system 40 from the wind turbine 10 when repairs are complete. The UAV 92 may also move the repair system 40 to the ground to replenish the hopper 66, to download information from the processing system 46, or for other reasons (e.g., maintenance of the repair system 40).")
wherein steps (c) through (j) are performed in alphabetical sequence while the unmanned aerial vehicle is parked on the surface of the structure. ([Fig 3A] UAV is integral to the work machine and thus remains in place while repair takes place)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to land on the surface of the structure being repaired, and remain for the duration of the repair operation, as taught by Badger to provide a machine for repair a wind turbine blade [0045]. Motivation to combine Kim with Badger to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
In the same field of endeavor, Laditka teaches:
(g) rotating the hub until a second tool of the plurality of tools overlies the area on the surface of the structure; ([Col 2, Ln 44-50] “An apparatus embodying the preferred practice of the invention includes a support carriage, a frame and a power-driven finishing assembly. The finishing assembly is provided with a plurality of working tools which are rotated about a central axis to bring the tools sequentially into contact with a traffic surface area being treated”)
(i) using the second tool of the plurality of tools to perform a second repair operation on the area on the surface of the structure, ([Col 2, Ln 64 - Col 3, Ln 1] “In preferred practice, the tools include a spreading tool which takes the form of a blade, and a mixing tool which takes the form of a rake. Blade and rake tools preferably are mounted in an alternating array for sequential contact with portions of a surface being treated”)
	The above pieces of prior art are considered analogous as they both represent inventions in the multi-arm tool field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to rotate the different attachments of a multi-arm tool to the same location to perform different jobs ,as taught by Laditka to perform multiple steps needed on a section of road surface [Col 2]. Motivation to combine Kim with Laditka to a person having ordinary skill in the art comes from the prior art being analogous in the field of multitools and knowledge well known in the art, as well as from Kim [0055].
Regarding Claim 27, modified Kim teaches the limitations of Claim 24, and Kim further teaches:
wherein the first repair operation comprises cleaning the surface of the structure and the second repair operation comprises drying the surface of the structure. ([0038] “Referring to FIG. 1 , the cleaning tool unit 132a may have a flat shape for cleaning corners or corners. 527 The cleaning tool unit 132a may be made of a flexible material to be a squid for removing moisture.”)
Regarding Claim 28, modified Kim teaches the limitations of Claim 24, and Kim further teaches:
wherein the structure is an airplane on the ground. ([Fig 1] Claim merely recites an intended use of the apparatus of Claims 1 and 24, that of the structure being an airplane.  Furthermore, it can be considered a mere design choice to base the operation of the UAV around a landed airplane rather than a flying airplane, or the other structures worked on by UAVs and rotating sequential multitools)
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434), Badger (US 20190338759), Laditka (US 4603999), and Murphy (US 20120136630), herein after referred to as Kim, Bevins, Badger, Laditka, and Murphy respectively.
Regarding Claim 25, Modified Kim teaches the system of Claim 24, but Kim does not explicitly teach:
wherein the first repair operation comprises subtracting material from the surface of the structure
and the second repair operation comprises adding material to the surface of the structure.
In the same field of endeavor, Murphy teaches:
wherein the first repair operation comprises subtracting material from the surface of the structure ([0033] “Abrasive material (e.g., sand, glass bead, baking soda blast media, aluminum oxide, walnut shells, etc.) can be used to knock off or dislodge debris or unwanted material on various components of the wind turbine. Grinding material (e.g., sanding disks/heads, cut off wheels, etc.) can also be used to remove unwanted material as well.”)
and the second repair operation comprises adding material to the surface of the structure. ([0034] “The head 832 can also be used for the application of paint, adhesives and/or sealing material to the desired areas under repair.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate an additive and subtractive repair tool as taught by Murphy to clean and then repair a wind turbine blade [0033]. Motivation to combine Kim with Murphy to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Regarding Claim 26, Modified Kim teaches the system of Claim 25, but Kim does not explicitly teach:
wherein the material is subtracted by sanding.
In the same field of endeavor, Murphy teaches:
wherein the material is subtracted by sanding. ([0033] “Abrasive material (e.g., sand, glass bead, baking soda blast media, aluminum oxide, walnut shells, etc.) can be used to knock off or dislodge debris or unwanted material on various components of the wind turbine. Grinding material (e.g., sanding disks/heads, cut off wheels, etc.) can also be used to remove unwanted material as well.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV-based repair and maintenance field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to incorporate sanding as taught by Murphy to clean and then repair a wind turbine blade [0033]. Motivation to combine Kim with Murphy to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Kim [0055].
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180009803) in view of Bevins (US 20150314434), Badger (US 20190338759), Laditka (US 4603999), and Yu (WO 2017041269)herein after referred to as Kim, Bevins, Badger, Laditka, and Yu respectively.
Modified Kim teaches the system of Claim 25, but Kim does not explicitly teach:
further comprising vacuum adhering the multi-tool module to the surface of the structure subsequent to landing the unmanned aerial vehicle and prior to rotating the hub.
In the same field of endeavor, Yu teaches:
further comprising vacuum adhering the multi-tool module to the surface of the structure subsequent to landing the unmanned aerial vehicle and prior to rotating the hub. ([0028] “The traveling mechanism 19 includes a plurality of vacuum suction cups. The flying cleaning robot can be attached to the building exterior wall 300 and walked by the vacuum suction cup.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the maintenance and cleaning UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim to secure itself in place using vacuum, as taught by Yu to attach itself to a building [0028]. Motivation to combine Kim with Yu to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAV’s and knowledge well known in the art, as well as from Kim [0055].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663